66Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/455,376 filed 6/27/19. Claims 1-9 are pending with claim 1 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barrett et al. US 2017/0255790 A1.
Barrett teaches:
Re: claim 1, A computer program product comprising a non-transitory computer-readable medium having computer-executable code encoded therein (claim 24), the computer-executable code adapted to be executed to implement a method comprising: a) providing a content management system (systems disclosed relate to systems for processing data requests from external assessment systems; system for processing requests for client data; fig. 1-21, especially fig. 1, 2, 11, 13; abstract; claim 1), wherein the content management system comprises: I) an information input module (I/O subsystem 1626; user interface input devices and/or user interface output devices 1630; [0262]); II) a report assignment module (an assessment system may generate an electronic report that includes the result and/or that is selected based on the results; evaluation device collects inputs identifying an assignment of any data set; confirmatory facility testing of any sample associated with a data set availability modification having a particular assignment at same or different facilities; fig. 1-2; [0094], [0256]-[0258]); III) a review module (reviewer device; fig. 1; [0076], [0083]); IV) an output module (output devices; [0292]); and V) a report update module (update a genetic data store, results data store and/or a reports data store; fig. 12; [0141]); b) receiving, by the information input module, information obtained from a genetic analysis of a biological sample from a subject (when all required information has been provided, assessment system can send an instruction communication to a distribution device that can include a name (subject) and an electronic request may indicate a type of analysis that is to be performed on a biological sample (e.g. a genetic analysis) and/or a type of biological sample (e.g. a saliva sample) that is to be analyzed; [0052]); c) performing an assignment analysis, by the report assignment module, of the information obtained from the genetic analysis (facilitate and/or trigger a physical distribution of a kit for collecting a biological sample; the kit may include instructions as to how to collect a sample, an envelope or package for sending the container and sample to be analyzed, and/or information pertaining to an order or type of analysis to be conducted; an electronic request may indicate a type of analysis that is to be performed on a biological sample (e.g. a genetic analysis); confirmatory facility testing of any sample associated with a data set availability modification having a particular assignment at same or different facilities; [0052], [0256]-[0258]); d) generating, by the report assignment module, a tentative assignment of a report to the subject based on the assignment analysis (an assessment system may generate an electronic report that includes the result and/or that is selected based on the results; a report must be approved before it is transmitted to a client device; a report-reviewing interface may include a configuration to allow a reviewing entity to change or add to the report; a report-reviewing interface may require a reviewing entity to identify a time at which to send the report to a client; fig. 1-2; [0094], [0236]), wherein the report comprises an informational text that pertains to the information obtained from the genetic analysis (a report template for an instance where a set of variants included a Pathogenic variant may include a communication form or text for informing others of the risk factor; a report includes a result or is based on a result of an analysis; [0078]-[0080]); e) storing, by the review module, the tentative assignment (the reviewer device collects inputs identifying a categorization of any variants; a report must be approved before it is transmitted to a client device; a report-reviewing interface may include a configuration to allow a reviewing entity to change or add to the report; a report-reviewing interface may require a reviewing entity to identify a time at which to send the report to a client [0115], [0236]), wherein the tentative assignment remains stored until the tentative assignment is reviewed and approved by an administrator (a report must be approved (e.g. by a physician or pathologist) before it is transmitted to a client device; a report-reviewing interface may include a configuration to allow a reviewing entity to change or add to the report; a report-reviewing interface may further require a reviewing entity to identify a time at which to send the report to a client [0096], [0236]); f) generating by the review module, based on receipt of approval by the administrator, an assigned report comprising the informational text (a report must be approved (e.g. by a physician or pathologist) before it is transmitted to a client device; assessment system may be access to – for a given subject – one or more genetic sequences, epigenetic modification data, client-reported data, medical record data, medical test; data output devices may include a variety of display devices that visually convey text; [0070], [0096], [0294]); g) transmitting the assigned report from the review module to the output module (a display (output module) may be updated (transmitting) based on what input was received from a reviewer device [0088]); h) displaying by the output module the assigned report to a user (provide results (report) to the clients; output devices include a variety of display devices; [0004], [0294]); i) updating, by the report update module, the informational text (update a genetic data store, results data store and/or a reports data store; a report template where a set of variants included a Pathogenic variant may include a communication form or text; fig. 12; [0078], [0141]), thereby generating an updated report (update a genetic data store, results data store and/or a reports data store [0141]), wherein the updated report is generated after a new piece of information is received by the report update module (update a genetic data store, results data store and/or a reports data store; a display may be updated based on what input was received from a reviewer device; the update may include presenting new questions or identifications of research content objects; [0088], [0141]); and j) transmitting the updated report from the report update module to the output module (update results data store and/or a reports data store; a display may be updated based on what input was received from a reviewer device; output devices include a variety of display devices; upon provision of data, provide results to the clients directly; [0141], [0294], [0384]), wherein the output module displays the updated report to the user (update results data store and/or a reports data store; a display may be updated; output devices include a variety of display devices; upon provision of data, provide results to the clients directly [0141], [0294], [0384]).  

Re; claim 2, The computer program product of claim 1, wherein:  10803077_1-18-WSGR Docket No. 54693-701.201i) the content management system further comprises a communication module (genetic assessment network may communicate with one or more other devices in genetic assessment network; communication interface; communications system; fig. 13; [0199]); and ii) the method further comprises: a) generating by the communication module a message to the user (notification may be transmitted via, for example, part of a webpage or app page or as a communication such as an email or message; communication is transmitted to the client device that includes an identification of the second biological analysis; the second communication may be transmitted, for example, via a webpage or app page, email, phone message, SMS message [0147], [0192]), wherein the message informs the user that the updated report is available for viewing (notification can indicate that subjects’ genetic data is available for restricted access; communication is transmitted to the client device that includes an identification of the second biological analysis; the second communication may be transmitted, for example, via a webpage or app page, email, phone message, SMS message [0147], [0192]); and b) transmitting by the communication module the message to the user (communication is transmitted to the client device that includes an identification of the second biological analysis; the second communication may be transmitted, for example, via a webpage or app page, email, phone message, SMS message; [0192]).  

Re: claim 3, The computer program product of claim 1, wherein the information obtained from the genetic analysis is genome sequencing data (from a data store, a genetic data set associated with the subject is retrieved; the genetic data set corresponds to the one or more portions of the human genome; the genetic data set may identify a sequence of each of one or more genes [0183]).  

Re: claim 4, The computer program product of claim 1, wherein the informational text presents information pertaining to a phenotype associated with a genetic variant (pathogenic variant may include a communication form or text; request data pertaining to samples with variants in particular genes; particular variants; particular phenotypes [0078], [0104]).  

Re: claim 5, The computer program product of claim 1, wherein the new piece of information pertains to a genotype of the subject (assessment system 105 may (for example) send an instruction communication to laboratory 140 to conduct a new analysis of an existing sample; data sets data store, which may identify one or more data sets associated with a given client or material, such as one or more (new) data-set expressions or signatures (genotype) associated with a given client or material, such as a sample [0135], [0241]).  

Re: claim 6, The computer program product of claim 1, wherein the new piece of information pertains to a phenotype of the subject (enable the user to request data pertaining to samples with variants in particular genes; particular variants; particular phenotypes or condition risks, ethnicity information; trait information; and/or family-history patterns; send an instruction communication to laboratory to conduct a new analysis of an existing sample [0104], [0135]).  

Re: claim 7, The computer program product of claim 1, wherein: i) the content management system further comprises an information storage module (systems of the assessment network incorporates one or more data stores 1155, 1165, 1176, 1177, 1178, 1181, 1182, 1183, 1415, 1425, 1430 and data store 1372; fig. 1-2, 11, 13, 17 and 19 all show the system having data stores/storage units; [0305]); and ii) (b) comprises: A) receiving by the information storage module the information obtained from the genetic analysis from an information provider (processed or filtered genetic data is retrieved from the one or more data stores that corresponds to the requested genetic data; communications subsystem may be configured to receive data feeds in real-time from other communication services, web feeds such as Rich Site Summary (RSS) feeds, and/or real-time updates from one or more third party information sources; requested genetic data that has been stored in the data store, where the genetic data from the data store is retrieved; fig. 1-2, 11, 13, 17 and 19; [0152], [0303], [0305]); and B) retrieving by the information input module the information obtained from the genetic analysis from the information storage module (genetic data and/or results generated based on processing of genetic data may be received form one or more other systems that generated the data based on external laboratory processing and/or client inputs; requested genetic data that has been stored in the data store, where the genetic data from the data store is retrieved [0054], [0152]).  

Re: claim 8, The computer program product of claim 1, wherein the informational text comprises a message regarding a clinical trial (permissions for performing medication analyses may specify what types of medications can be assessed (e.g. those in trials); output devices may include a variety of display devices that visually convey text [0294], [0385]).  

Re: claim 9, The computer program product of claim 1, wherein: a) the informational text comprises a question (input provided by a reviewer (user) at reviewer device can include an answer to one or more questions [0089], [0294]); and  10803077_1-19-WSGR Docket No. 54693-701 201b) the method further comprises receiving by the information input module an answer to the question from the user (input provided by a reviewer at reviewer device can include an answer to one or more questions [0089], [0294]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH